                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF MISSOURI
                                      WESTERN DIVISON

    DEBRA CUMMINS,                                        )
                                                          )
                                        Plaintiff,        )
                                                          )
    v.                                                    )           Case No. 4:20-cv-00642
                                                          )
    GROUP ONE, INC.,                                      )
    DASEKE COMPANIES, INC.,                               )
    DASEKE ST, LLC, and                                   )
    DASEKE, INC.                                          )
                                                          )
                                        Defendants.       )

                                            NOTICE OF REMOVAL

          Please take notice that pursuant to 28 U.S.C. §§ 1331, 1441, 1367, and 1446, Defendants

Group One, Inc., Daseke Companies, Inc., Daseke St, LLC, and Daseke, Inc. (collectively

“Defendants”) hereby remove this cause of action to the United States District Court for the

Western District of Missouri, Western Division from the Circuit Court of Clay County, Missouri.

In support of this Notice of Removal, Defendants state as follows: 1

                                   I.        PROCEDURAL BACKGROUND

          1.       This is a civil action for which this Court has original jurisdiction under 28 U.S.C.

§§ 1331 and is one that may be removed to this Court by Defendants pursuant to the provisions of

28 U.S.C. §§ 1441 and 1446, for the reasons set forth below.

          2.       On or about June 30, 2020, Plaintiff Debra Cummins (“Plaintiff”) commenced this

action against Defendants in the Circuit Court of Clay County, Missouri (Case No.20CY-

CV05454). See State Court Filing attached Exhibit B, which includes Plaintiff’s Petition directed




1
    See Exhibit A, Civil Cover Sheet seeking removal to the Western District of Missouri.


HB: 4848-9564-0262.2
               Case 4:20-cv-00642-BP Document 1 Filed 08/12/20 Page 1 of 6
at the Defendants, along with all process, pleadings, orders and other papers or exhibits on file

with the state court and/or served on Defendants.

         3.        On or about July 2, 2020, Plaintiff contacted Defendants’ counsel and asked if they

were authorized to accept service. See Exhibit C.

         4.        On or about July 13, 2020, Defendants’ counsel accepted service of the Petition.

See Exhibit D.

         5.        Pursuant to 28 U.S.C. 1446(b), this Notice is filed within the 30-day period

provided by law following service of process. No further proceedings have been held herein, nor

have any other pleadings or papers been filed.

                                   II.     NATURE OF THE CASE

         6.        Plaintiff’s Petition consists of seven (7) counts which allege violations of:

                   (a)    the Missouri Human Rights Act (MHRA) -- Count I alleges

                          “RETALIATION IN VIOLATION OF THE MHRA,” Count II alleges

                          “AGE DISCRIMINATION IN VIOLATION OF THE MHRA,” and Count

                          III alleges “SEX DISCRIMINATION IN VIOLATION OF THE MHRA”;

                   (b)    the Age Discrimination in Employment Act (ADEA) – Count IV alleges

                          “RETALIATION IN VIOLATION OF THE ADEA,” and Count VI alleges

                          “AGE DISCRIMINATION IN VIOLATION OF THE ADEA”; and

                   (c)    the Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights

                          Act of 1991 (“Title VII”) – Count V alleges “RETALIATION IN

                          VIOLATION OF TITLE VII,” and                   Count    VII alleges      “SEX

                          DISCRIMINATION IN VIOLATION OF TITLE VII”




HB: 4848-9564-0262.2
              Case 4:20-cv-00642-BP Document 1 Filed 08/12/20 Page 2 of 6
         7.          Counts IV, V, VI, and VII expressly arise under federal law and plead only federal

causes of action over which this Court has original and removal jurisdiction. This Court has

supplemental jurisdiction over “over all other claims that are so related to claims in the action

within such original jurisdiction that they form part of the same case or controversy.” 28 U.S.C.

§ 1367(a).

         8.          As set forth below, this Court has subject matter jurisdiction and/or supplemental

jurisdiction over this matter and removal is otherwise timely and proper.

              III.      BASIS FOR REMOVAL – FEDERAL QUESTION JURISDICTION

         9.          The Court has original jurisdiction over this civil lawsuit under 28 U.S.C. § 1331

because Plaintiff’s claims against Defendants implicate the laws of the United States. Specifically,

Plaintiff’s Petition asserts claims against Defendants for age and sex discrimination and retaliation

in violation of the ADEA and Title VII. See Exhibit B, Petition, pp. 17-24

         10.         The Petition establishes federal question jurisdiction, and this Court has original

subject-matter jurisdiction over Plaintiff’s ADEA and Title VII claims.

         11.         A district court may exercise supplemental jurisdiction over state law claims that

form part of the same case or controversy. See 28 U.S.C. § 1367. Section 1367 provides the

following, in pertinent part:

                       In any civil action of which the district courts have original jurisdiction,
                       the district courts shall have supplemental jurisdiction over all other
                       claims that are so related to claims in the action within such original
                       jurisdiction that they form part of the same case or controversy under
                       Article III of the United States Constitution. 28 U.S.C. § 1367.

         12.         State-law claims form the same case or controversy when they derive from a

common nucleus of operative fact. Hudson Farm Partnership v. City of Kansas City, 2013 WL

12205638, *1 (W.D. Mo. November 6, 2013) (citing ABF Freight Sys., Inc. v. Int’l Bhd. Of

Teamsters, 645 F.3d 954, 963 (8th Cir. 2011). The requirement under section 1367(a) for a court


HB: 4848-9564-0262.2
               Case 4:20-cv-00642-BP Document 1 Filed 08/12/20 Page 3 of 6
to exercise supplemental jurisdiction is satisfied where a plaintiff “would ordinarily expect to try

them all in one judicial proceeding.” Hudson Farm Partnership, 2013 WL 12205638 at *1.

         13.       This Court has supplemental jurisdiction over Plaintiff’s MHRA claims because

the claims are sufficiently related to Plaintiff’s Title VII and ADEA claim. Plaintiff initiated a

single proceeding to try all 7 claims. Further, Plaintiff’s MHRA causes of action rely on the same

set of underlying facts as the Title VII and ADEA causes of actions. Specifically, Plaintiff’s claims

against the Defendants arise out of and the alleged discriminatory and retaliatory conduct that

she claims occurred during her employment with Defendant Group One, Inc. See Exhibit B,

Petition. This is emphasized by the fact that the language in the MHRA Counts (Count I, II, and

III) is nearly verbatim of the language included in the corresponding ADEA and Title VII

Counts (Counts IV, V, VI, and VII). See Exhibit B, Petition, pp. 13-24

         14.       Further, Plaintiff’s lawsuit includes a single section containing “Allegations

Common to All Counts” that necessarily includes the factual allegations forming the basis of all

claims alleged by Plaintiff in the Petition, which shows that the MHRA claims concern the same

core factual issues as the Title VII and ADEA claim. See Exhibit B, Petition, pp. 4-13. As such,

this Court has supplemental jurisdiction over the MHRA claims. 28 U.S.C. § 1367.

                           IV.     VENUE AND PROCEDURAL MATTERS

         15.       Venue for this removal action is proper in the United States District Court for the

Western District of Missouri because the territorial jurisdiction of this Court includes the Circuit

Court of Clay County, Missouri, in which Plaintiff filed her Petition. Removal to this Court is

therefore proper under 28 U.S.C. § 1441(a).

         16.       Through service on its counsel, Plaintiff served Defendants with the Summons and

Petition on July 13, 2020, 2020. Pursuant to 28 U.S.C. § 1446(b), Defendants have therefore




HB: 4848-9564-0262.2
               Case 4:20-cv-00642-BP Document 1 Filed 08/12/20 Page 4 of 6
timely filed this Notice of Removal within 30 days of receiving service of Plaintiff’s Petition, the

initial pleading setting forth the claims for relief and containing grounds for removal.

          17.      No claim in this matter has been made non-removable by statute..

          18.      Defendants attach the court file, which includes any and all process, pleadings, and

orders served upon it, as Exhibit B, as required by 28 U.S.C. § 1446(a).

          19.      Defendants will provide written notice to Plaintiff and file a copy of this Notice

with the Circuit Court of Clay County, Missouri, as required by 28 U.S.C. § 1446(d).

                                          V.      CONCLUSION

          20.      As established above, the Court has original and supplemental jurisdiction over this

civil lawsuit under 28 U.S.C. § 1331 and 1367.

          21.      Defendants reserve the right to amend or supplement this Notice of Removal.

          22.      Defendants reserve any and all substantive and procedural defenses to the claims

alleged by Plaintiff.

          WHEREFORE, Defendants respectfully request that the above-captioned matter, now

pending against it in the Circuit Court of Clay County, Missouri, Case No. 20CY-CV05454, be

removed therefrom to this Honorable Court, and that this Court assume full jurisdiction over the

action.




HB: 4848-9564-0262.2
                Case 4:20-cv-00642-BP Document 1 Filed 08/12/20 Page 5 of 6
                                              Respectfully Submitted,

                                              /s/ Katherine T. Pearlstone
                                              Paul F. Pautler, Jr.         MO Bar No. 38057
                                              Katherine Pearlstone         MO Bar No. 69272
                                              Husch Blackwell LLP
                                              4801 Main Street, Suite 1000
                                              Kansas City, Missouri 64112
                                              Telephone: 816-983-8000
                                              Facsimile: 816-983-8080
                                              paul.pautler@huschblackwell.com
                                              kat.pearlstone@huschblackwell.com

                                              ATTORNEYS FOR DEFENDANTS


                                 CERTIFICATE OF SERVICE

         This is to certify that on the 11th day of August, 2020 a copy of the above and foregoing

was served via electronic mail and by depositing same in the United States Mail, postage prepaid

to:

Kristi L. Kingston
Employee & Labor Law Group of Kansas City LLC
12920 Metcalf Avenue, Suite 180
P.O. Box 25843
Overland Park, Kansas 66225
kristi@elgkc.com

Attorneys for Plaintiff

                                              /s/ Katherine T. Pearlstone
                                              Attorney for Defendants




HB: 4848-9564-0262.2
              Case 4:20-cv-00642-BP Document 1 Filed 08/12/20 Page 6 of 6
